Citation Nr: 0200128	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  00-12 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for dental disability.

(The issue of entitlement to outpatient dental treatment by 
the Department of Veterans Affairs is the subject of a 
separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
December 1970 and from April 1975 to June 1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) following the veteran's disagreement with a March 2000 
adjudicative determination by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center in Wichita, 
Kansas (the MROC) which denied his claim for service 
connection for dental disability.


REMAND

In July 1995, the veteran perfected his appeal of a claim for 
entitlement to outpatient dental treatment by VA.  In an 
August 1997 remand by the Board of that issue, the Board 
determined that the veteran's representative had also raised 
the issue of entitlement to service connection for dental 
disability; the August 1997 remand instructed the MROC to 
adjudicate the raised claim for service connection for dental 
disability.  The issue of entitlement to outpatient dental 
treatment by VA is the subject of a separate decision, and 
will be mentioned no further herein.  For reasons which will 
be discussed immediately below, the Board believes that the 
veteran wishes to appeal a March 2000 adjudicative 
determination by the MROC which denied his claim for service 
connection for dental disability.

Initial matter - the VCAA

Following transfer of the case to the Board in June 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for revisions pertaining to claims to 
reopen based on the submission of new and material evidence, 
which in any event are not applicable in the instant case, 
the final regulations are effective November 9, 2000.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

Factual background

In the August 1997 remand, the Board instructed the MROC to 
accomplish certain evidentiary development and thereafter 
adjudicate the claim for service connection for dental 
disability.  The record reflects that the MROC accomplished 
the requested development and thereafter denied entitlement 
to service connection for dental disability in a November 
1998 rating decision.  The MROC denied the claim solely on 
the basis that available service and postservice medical 
records did not establish that the veteran sustained dental 
trauma during service, or establish that he had any current 
dental injury due to trauma.  The veteran was notified of 
this decision and of his appellate rights with respect 
thereto on November 16, 1998, following which his claims file 
was transferred to the VA Medical Center in Leavenworth, 
Kansas for action on another claim.  No communication from 
either the veteran or his representative was thereafter 
received until June 2000.

In February 2000, the veteran's claims file was transferred 
from the Leavenworth VA Medical Center to the MROC, whereupon 
the MROC issued a supplemental statement of the case (SSOC) 
in March 2000 which addressed the issues of entitlement to 
service connection for dental disability and entitlement to 
outpatient dental treatment by VA for dental disability due 
to trauma.  With respect to the service connection issue, the 
SSOC determined that service connection for dental disability 
was not warranted on any basis, and specifically addressed 
evidence showing the presence of dental disabilities such as 
bruxism.

In a June 2000 statement, the veteran's representative 
identified the issue on appeal as entitlement to service 
connection for a dental disability.  He argued that the 
veteran was entitled to service connection for dental 
disability on the basis of aggravation of his dental 
condition by bruxism or by tobacco use.  In an October 2000 
statement, the representative presented additional argument 
with respect to whether entitlement to service connection for 
dental disability was warranted.

The Board additionally notes that service dental records for 
the veteran's first period of service are not on file, and 
that the veteran's representative contends that other service 
medical records for the veteran's first period of service are 
missing.

Reasons for remand

Although the unappealed November 1998 rating decision denied 
service connection for dental disability, as described above, 
the rating decision was limited to only those dental 
conditions resulting from trauma; it did not purport to 
consider whether service connection was warranted for any 
dental disability which was not the result of dental trauma.  
The Board notes in passing that it does not appear the 
veteran is alleging that he has a dental disability due to 
trauma.  The Board also notes that dental trauma is not the 
only basis on which the veteran can establish service 
connection for a dental disability.  See 38 C.F.R. § 3.381 
(2001)

In contrast, the March 2000 SSOC, in denying entitlement to 
service connection for dental disability, did not limit 
consideration of the veteran's claim to only those particular 
dental disabilities resulting from any trauma.  In essence, 
most, if not all, of the dental disabilities addressed in the 
March 2000 SSOC were never addressed by the November 1998 
rating decision.  In the Board's opinion, therefore, the 
veteran's claim for service connection for dental disability 
was properly considered on a de novo basis by the March 2000 
SSOC, which, the Board also finds, constituted an appealable 
adjudicative determination of that claim.  See generally, 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Following the March 2000 denial of the veteran's claim for 
service connection for dental disability, the veteran's 
representative submitted a statement in June 2000 in which he 
identified the issue on appeal as entitlement to service 
connection for a dental disability, and in which he presented 
argument on that issue.  The Board construes the June 2000 
statement as a notice of disagreement with the March 2000 
SSOC.  See 38 C.F.R. § 20.201 (2001).  The record reflects 
that the veteran has not been issued a statement of the case 
(SOC) with respect to the March 2000 decision.  Therefore, 
this issue must be remanded to the MROC for the preparation 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 
7105(a), (d)(1), (3), a NOD initiates appellate review in the 
VA administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].

As indicated previously, there are no service dental records 
for the veteran's first period of service currently 
associated with the claims folder, and his representative 
contends that other service medical records for that period 
are also missing.  There is also no indication in the claims 
folder that these records have ever been found to be 
unavailable.  The Veterans Claims Assistance Act requires VA 
to make reasonable efforts to obtain records that are 
relevant to the veteran's claim.  When such records are those 
of another Federal department or agency, VA's efforts to 
obtain these records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [codified 
at 38 U.S.C. § 5103A].  See also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  In accordance with VA's duty to assist, 
the Board finds that a remand of this case is warranted for 
the purpose of attempting to obtain service medical and 
dental records for the veteran's first period of service.

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should attempt to 
obtain the veteran's service medical 
and dental records for his first 
period of service.  If, for any 
reason, these records are found to 
be unavailable, such should be noted 
and explained in the claims folder. 

2.  The VAMC should also contact the 
veteran and obtain the names and 
addresses of any additional health 
care providers from whom he has 
received treatment for any dental 
condition since service.  With any 
necessary authorization from the 
veteran, the VAMC should attempt to 
obtain copies of any pertinent 
treatment records identified by the 
veteran in response to this request 
which have not been previously 
secured. 

3.  The MROC should then issue a 
statement of the case to the veteran 
addressing the issue of entitlement 
to service connection for dental 
disability.  The veteran should be 
advised of the requirements to 
perfect an appeal with respect to 
the March 2000 decision.  If the 
veteran thereafter submits a timely 
substantive appeal with respect to 
this issue, the MROC should 
undertake any other indicated 
development.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the MROC.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the MROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


